EXHIBIT E
ANTHONY J. MUSTO, L.L.C.

ATTORNEY AND COUNSELOR AT LAW

March 11, 2020

Sage Fulfillment, LLC

Attn: Richard Calafiore, Chief Executive Officer
2905 Fourth Avenue South

Seattle, WA 98134
richard@sagedoorholdings.com

By Federal Express, Email and First-Class Mail

Second Original To:

Sage Fulfillment, LLC

Attn: General Counsel

2905 Fourth Avenue South

Seattle, WA 98134
generalcounsel@sagedoorholdings.com

By Federal Express, Email and First-Class Mail

RE: Notice of Termination
Dear Richard:
As you know, I represent Earth Animal Ventures, Inc. Pursuant to the notice dated December 6,
2019 delivered to you by my client, please accept this as notice that Earth Animal Ventures, Inc.
is terminating the Master Exclusive Supply Agreement. Please understand that any further
dealings between the parties will occur under a different arrangement.

As always, if you have any questions regarding this matter please feel free to call me.

Regards,

Anthony J. Musto

CC: Stewart Shanley

 

ONE ELIOT PLACE, 382 FLOOR, FAIRFIELD, CONNECTICUT 06824 e TELEPHONE 203-259-4488 / FAX: 203-319-1210
ANTHONY@MUSTOLAWFIRM.COM
